Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for priority based on international application PCT/US2018/036947 filed on June 11, 2018.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12 – 15 are rejected under 35 USC 101 as having patentably ineligible subject matter.  Claims 12 - 15 cite the element of “…a computer readable storage medium comprising computer usable program code.”  Computer usable program code executed by a processor that permits the functionality of the program to be realized, would be directed to a product and be within a statutory category of invention, so long as the instructions are not disclosed as nonstatutory subject matter per se (signals or carrier waves).  In light of the specification, there is no limiting language that would not include instructions on the machine-readable devices to only statutory categories (not signals or carrier waves).  Therefore, the claims may have non-statutory subject matter and are patentably ineligible. 
 		The memorandum dated January 26, 2010 entitled "Subject Matter Eligibility of Computer Readable Media”, the U.S. Patent and Trademark Office indicated: The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort 
		Examiner suggests adding the word: “non-transitory” to claims 12 – 15.  

	
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 8, and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 1, 8, and 12 recites the limitation "defining at least one capability of the 3D printing device that affects an appearance of the part when printed…”  The claims then state “…generation of a soft-proof of the part based on the at least one capability of the 3D printing device, the soft-proof of the part depicting characteristics of the part as the part appears as printed.”  Because the capability is defined as that which affects an appearance, it is unclear whether the soft-proof depicts only the characteristics of the of the part that affects the appearance or the complete part as it appears or should appear. Because the dependent claims depend 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4, 7, 8, and 11 - 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tastl et al. (U.S. PG Pub. No. 20180018545), published on January 18, 2018, herein “Tastl.”


Regarding claim 1,
Tastl teaches a method of presenting a soft-proof of a three-dimensional (3D) printed part, (Par. 0006: “In the following description and figures, some example implementations of soft-proof systems and/or methods for generating a soft-proof file are described It may be difficult to produce an accurate proof of an item that is to be printed by an imaging system. A "proof', as used herein, refers to a user-viewable representation of content to be printed. Proofs may be hard-copy-proofs or soft-proofs. Hard-copy proofs are typically produced by specific hardware also known as
"proofers.” …  “Another example of a printable item is a three-dimensional (3D) model produced by a 3D printer, such as a sculpture, a toy, a replacement part for a device, etc.”) comprising:
loading a 3D designed part; (Par. 0016: “The parameter engine 104 represents any circuitry or combination of circuitry and executable instructions to identify a plurality of parameters of a ticket template. For example, the parameter engine 104 may retrieve 
retrieving data from a 3D printing device defining at least one capability of the 3D printing device that affects an appearance of the part when printed; (Par. 0016: “The plurality of parameters may relate to print settings, such as RIP settings corresponding to color management. Color management settings may include, for example, how red green blue (RGB) source data is transferred into cyan magenta yellow black (CMYK) data, which source and destination ICC profiles are used, how spot colors (e.g. PANTONE colors) in the original content are reproduced.” See also the complete paragraph 0013, 0015, and 0018.) 
 providing data, via an application program interface (API), (Par. 0012: “The job engine 102 represents any circuitry or combination of circuitry and executable instructions to obtain a job definition and a ticket template. The job definition 110 may be obtained, for example, via an application programming interface (API) such as a request for producing a print. The job definition may comprise a data structure, such as an electronic file, having a job specification of a target image device and a reference pointer to content to use as the source of production. For example, the job definition defining generation of a soft-proof of the part based on the at least one capability of the 3D printing device, the soft-proof of the part depicting characteristics of the part as the part appears as printed. (Par. 0009: “Various examples described below may relate to, for example, improved accuracy in generating soft-proof files based on utilizing a job definition and a ticket template that are associated with a device class and a content class. The combination of a job definition and a ticket template provide the print settings to be used for production by an imaging device of the device class. As used herein, a “job definition” refers to a data structure for providing the content and settings specific to a print job. A “ticket template,” as used herein, refers to a data structure comprising a plurality of parameters representing print settings for the environment of the content class. By matching the print settings for an imaging device class and a class of content printable by a print service provider (PSP) using the device class, a soft-proof file may be generated with the same settings as used during production (e.g., the printing of the print job by the imaging device) by using the data produced from production preparation system that utilizes those print settings. As used herein, a “production preparation system” represents circuitry or a combination of circuitry and executable instructions to prepare content for production by an imaging device. For example, a production preparation system may comprise a raster image processor (RIP) that is able to generate ripped data in a format readable by a target imaging device for production. In this manner, print accuracy and consistency of settings may, for example, be maintained among the soft-proof process and production.” Par. 0020: “The production preparation systems discussed herein use a job definition and a ticket template in the process of generating print-ready data. By utilizing the data that is ready 

Regarding claim 4,
Tastl teaches the limitations of claim 1 which claim 4 depends.  Tastl also teaches identifying at least one post printing process capability of the 3D printing device, wherein generating the soft-proof comprises generating the soft-proof of the part based on the at least one post printing process capability of the 3D printing device, the soft-proof of the part depicting characteristics of the part as it appears after at least one post printing process. (Par. 0006: “In the following description and figures, some example implementations of soft-proof systems and/or methods for generating a soft-proof file are described It may be difficult to produce an accurate proof of an item that is to be printed by an imaging system. A "proof', as used herein, refers to a user-viewable representation of content to be printed. Proofs may be hard-copy-proofs or soft-proofs. Hard-copy proofs are typically produced by specific hardware also known as "proofers." As used herein, a "softproof' refers to a digital file that is presentable via a display,  such as a computer monitor or other visualization hardware, rather than a physical, printed reproduction of the final product on a proofing device. Soft-proofing techniques aim to produce files that, when seen at the customer's monitor, may appear as close as possible to the final product. Example items to be printed (e.g., the final product) include documents, brochures, booklets, user manuals, photo books, holiday cards, marketing materials, etc. Another example of a printable item is a three-dimensional (3D) model produced by a 3D printer, such as a sculpture, a toy, a replacement part for a device, etc.” See also paragraphs 0018 – 0022.)  

Regarding claim 7,
Tastl teaches the limitations of claim 1 which claim 7 depends.  Tastl also teaches that at least one mechanical property of the part; and via the API, add the mechanical property to the data defining the generation of the soft-proof of the part. (Par. 0012: “The job engine 102 represents any circuitry or combination of circuitry and executable instructions to obtain a job definition and a ticket template. The job definition 110 may be obtained, for example, via an application programming interface (API) such as a request for producing a print. The job definition may comprise a data structure, such as an electronic file, having a job specification of a target image device and a reference pointer to content to use as the source of production. For example, the job definition engine 102 may determine the device class by identifying the type of device to be used for production of the print job. A device class may include a brand, a model, a configuration, firmware version, or any other appropriate differentiation of 

Regarding claims 8 and 11, 
they are directed to a system or apparatuses to implement the method of steps set forth in claims 1 and/or 4.  Tastl teaches the claimed method of steps in claims 1 and 4.  Therefore, Tastl teaches the system or apparatuses, to implement the claimed method of steps, in claims 8 and 11. 

Regarding claims 12 and 13, 
they are directed to a computer readable storage medium comprising computer usable program code to implement the method of steps set forth in claims 1 with the addition of a processor and computer readable code and 3D design computer program.  Tastl teaches the claimed method of steps in claims 1 and also teaches a processor and computer-readable storage medium in paragraphs 0029.  Tastl also teaches a 3D printing production process as taught in claims 13. Therefore, Tastl teaches the system or apparatuses, to implement the claimed method of steps, in claims 8 and 11.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 5, 6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tastl in view of Leskanic et al. (PG Pub. No. 20170374234), herein “Leskanic.” 

Regarding claim 2,
Tastl teaches the limitations of claim 1 which claim 2 depends.  Tastl does not teach the several characteristic elements of the part as it appears.  However, Leskanic does teach that the characteristics of the part as it appears as printed comprise the part under a plurality of different light sources, the part under a plurality of different illumination conditions, the part as viewed at different positions and distances, the part with specific diffuse and specular material reflection characteristics, the part under different specular colors, the glossiness of the part based on the printing material, the printing conditions, at least one texture of at least one portion of the part, the opacity of the part, the effects of at least one post-print process applied to the part, at least one mechanical property of the part, or combinations thereof.  (Par. 0023: “FIG. 2 depicts a design and color matching workflow 200. As shown, workflow 200 begins in step 201 where customers desired colors, 202, 204, 206 are received. Then, in step 208, color tolerances and color recipe prediction criteria are received. As seen in FIG. 2, step 208 can comprise receiving user-defined criteria, such as, but not limited to, lighting conditions, required color tolerances, required type of color match, and dye selection. In the example of FIG. 2, the type of match can be non-metameric, performance cost, or other types. As shown, step 208 can be performed by an eQuantum application, which is described in the following section with reference to the eQSuite of applications. Next, in step 210, color formulation algorithms are executed. In the non-limiting example of FIG. 2, step 210 can be performed by an eQuantum application, which is described in the following section with reference to the eQSuite of applications. The algorithms executed in step 210 can adjust a color recipe to bring it into tolerance. Examples of steps for such an adjustment are shown in FIG. 2 as steps 218-224. After the color formulation algorithms are executed, workflow 200 proceeds with step 212 where an instruction file with color 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method and system that uses a 3D printing device where parameters of a printing device are determined and ultimately soft-proof an accurate representation of the appearance of the artifact to be printed as in Tastl with determining the characteristics of the part and appear it under many different colors, lighting, and illumination as in Leskanic in order to allow “a remote user to properly view and print the correct output. The information for illuminants and final color accuracy are included as well so as to allow a remote printer to create the exact color that the upstream client desires and it does this without the movement of any physical samples.” (Par. 0069) 

Regarding claim 3,
Tastl teaches the limitations of claim 1 which claim 3 depends.  Tastl does not teach a CAD program.  However, Leskanic does teach generating the soft-proof comprises presenting the soft-proof within a computer aided design (CAD) computer program. (Par. 0046 and 0138.) 

Regarding claim 5,
Tastl teaches the limitations of claim 1 which claim 5 depends.  Tastl also teaches that the characteristics of the part as it appears as printed are obtained and stored as data within a data storage device.  (Par. 0022: “The proof engine 108 represents any circuitry or combination of circuitry and executable instructions to generate a soft-proof file based on the print-ready data, the job definition, and the plurality of parameters of the ticket template. For example, the proof engine 108 may comprise a processor resource to convert the print-ready data to a soft-proof file using the ripped data, the job definition, and the ticket template. By using the print-ready data (e.g., the actual ripped data to be used for production), the soft-proof file may, for example, avoid errors in soft-proofing (such as color conversion errors) by avoiding RIP simulation to create the soft-proof file. Once the soft-proof is rendered, the proof engine 108 may make the soft-proof available to a user. For example, the proof engine 108 may interface with a client application to store the soft-proof file in a client storage. For another example, the proof engine 108 may interface with a DFE to make the soft-proof available for viewing by the user. Using the production preparation system that is used for production by the PSP may allow for accuracy in quality to be maintained, for example.”)  Tastl does not explicitly teach an appearance capturing device. However, Leskanic does teach a material appearance capturing device (Par. 0002: “In the context of digital imaging systems, color management is the controlled conversion between the color representations of various devices, such as image scanners…” Par. 0020: “As shown processing 120 starts with a color scan 122, and then electronically sends color gams to a color management system in step 124. Next, in step 126, processing 120 proceeds with digital and/or gravure print production in step 126 in order to produce color print 126.”) 



Regarding claim 6,
Tastl teaches the limitations of claim 1 which claim 6 depends.  Tastl does not teach having colors outside the color gamut. However, Leskanic does teach conveying an indication of appearance differences between the design of the part and the part as it appears as printed, wherein the appearance differences between the design of the part and the part as it appears as printed comprise which colors are outside a color gamut of the 3D printing device, appearance differences resulting from material changes, appearance differences resulting from print mode changes, appearance differences resulting from application of post processing, appearance differences regarding colors in the part as it appears as printed where the naming boundaries of the colors are crossed, appearance differences regarding areas on the part as it appears as printed where the colors or surface appearance would change by applying a specific post-processing technique, appearance differences regarding different materials used to print the part, or combinations thereof.  (Par. 0112: “The linearization process has two main purposes when used with a digital printing device in the eQSuite workflow. The first purpose when used in a traditional ICC color managed workflow is to create an environment at the digital printer where the printer will reproduce (print) a linear gray scale step wedge file so that the ‘Visual’ appearance of the individual steps of the printed file appear to all have the same visual difference. A traditional industry gray scale file has the possibility of having up to 256 different numerical values in it. These values can represent different strengths of output or color strength when printed. These numerical values can range from ‘0’ (normally represents full or 100% printed strength) to ‘255’ (normally represents the unprinted substrate or 0% printed strength). In an embodiment, these files are normally 8-bit data files and therefore can include up to 256 unique data values. These data files are the normal format of the separation or print data that printer software is configured to reproduce.” Par. 0137: “In a traditional ICC driven color workflow, it is often that the images that are supplied to a printer may have large areas of color that are outside of the gamut capabilities of the printer. This is not unusual, as the RGB colors that a display are capable of are much larger than the color space of the dyes installed in the print machine. This problem with the traditional workflow is also 

Regarding claims 14 and 15, 
they are directed to a computer readable storage medium comprising computer usable program code to implement the method of steps set forth in a combination of claims 1, 5, and 6. Tastl and Leskanic teach the claimed method of steps in elements of claims 1, 5, and 6.  Therefore, Tastl and Leskanic teach the computer readable storage medium comprising computer usable program code, to implement the claimed method of steps, in claims 14 and 15.  

Allowable Subject Matter

Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims pending resolving all intervening issues such as the 35 U.S.C. §112(b) rejections above for claim 8. Reasons for allowance will be held in abeyance pending final recitation of the claims.  The prior art does not disclose: that the API comprises an indicator to convey an indication of appearance differences between the design of the part as presented in a computer aided design (CAD) computer program and the part as it appears as printed.  Tastl teaches an API but does not teach a CAD program.  Leskanic teaches a CAD program named “eQuantum” but does not teach an API that has an indicator of the differences of the part as presented and the part as in appears as printed.  Claim 10 depends on claim 9 and therefore also allowable. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US PG Pub. No. 20070206853) teaches a printing device (although not a 3D printer) with soft-proofing that provides the best color matching based on an actual viewing environment, among a plurality of viewing environments having preset conditions. Therefore, in order to use the second-type soft-proofing technology, it is necessary to preliminarily set up many viewing environments for exact matching with various actual viewing environments, which rapidly increases the number of viewing environment conditions. (Par. 0009)  Kim may also teach the elements of claim in paragraphs 0007, 0012, 0028, and 0037. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116